141 Ga. App. 509 (1977)
233 S.E.2d 817
HENDERSON
v.
METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY et al.
53279.
Court of Appeals of Georgia.
Argued January 11, 1977.
Decided February 11, 1977.
Rehearing Denied March 7, 1977.
Henry M. Henderson, for appellant.
Huie, Ware, Sterne, Brown & Ide, Steven B. Kite, Tom Watson Brown, Kilpatrick, Cody, Rogers, McClatchey & Regenstein, Barry Phillips, William E. Eason, Jr., Patterson & Parks, Bernard Parks, Ferrin Mathews, John Tye Ferguson, Wendell K. Willard, Moreton *511 Rolleston, Jr., H. Perry Michael, Senior Assistant Attorney General, Lewis R. Slaton, District Attorney, for appellees.
SHULMAN, Judge.
Plaintiff appeals from the denial of his extraordinary motion for new trial. Over objection of the plaintiff, Metropolitan Atlanta Rapid Transit Authority revenue bonds were validated by the superior court. Some six months later plaintiff filed his extraordinary motion for new trial based upon certain utterances made by former Governor, now President, Jimmy Carter, in a television interview on Meet the Press held on July 11, 1976. In such interview Mr. Carter commented briefly on *510 transportation and to some extent mass transit.
This appeal completely lacks merit and belongs to that class of cases which should never have been brought for consideration to the already overburdened courts.
"All applications for new trial upon the ground of newly discovered evidence are addressed to the sound discretion of the trial judge..." Kitchens v. State, 228 Ga. 624, 626 (187 SE2d 268) (1972). "The decision to grant a new trial is one within the sound discretion of the trial judge and his decision will not be reversed unless there is an abuse of discretion." Long v. State, 237 Ga. 110 (227 SE2d 22) (1976). In the same case, the Supreme Court set out the criteria that would authorize a new trial on the basis of newly discovered evidence. "In order to be entitled to a new trial on this ground, appellant must satisfy the court: `(1) that the evidence has come to his knowledge since the trial; (2) that it was not owing to the want of due diligence that he did not acquire it sooner; (3) that it is so material that it would probably produce a different verdict; (4) that it is not cumulative only; (5) ... and (6) that a new trial will not be granted if the only effect of the evidence will be to impeach the credit of a witness. Burge v. State, 133 Ga. 431, 432...' Bell v. State, 227 Ga. 800, 805 (183 SE2d 357) (1971)."
The remarks of Mr. Carter were entirely insufficient to show any probability of a different result in this case, nor do they in any other manner come within the requirements for granting motions for new trial based on newly discovered evidence.
Judgment affirmed. Quillian, P. J., and Stolz, J., concur.